DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II directed towards claims 1 and 5-20 in the reply filed on 8/10/2022 is acknowledged.
Claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2022.
Claim Objections
Claim 7 is objected to because of the following informalities:  On line 2, the limitation "the elongatedl" contains a spelling error and should read as ‘-- the elongated --’.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (JP 08303932 A) and in view of Kong (KR 1536284 B1) and further in view of Choi (WO 2014/137060 A1).
In regards to claim 1, Azuma teaches a refrigerator (1, see fig. 4) comprising: an inner case (at least ducts 2, 3, 4 and space within case 1) defining a storage space (space within ducts 3, 4, see fig. 4); a cool air duct (at least ducts 3, 4) to guide a flow of air within the storage space (see fig. 4), the cool air duct defining a heat-exchange space together with the inner case (see fig. 4); an evaporator (5) disposed in the heat-exchange space (see fig. 4); a bypass passage (4) disposed at the cool air duct (see fig. 4); the bypass passage providing for a portion of the air flow to bypass the evaporator (airflow bypassing evaporator 5 by passing through duct 4, see fig. 4); a defroster (heater 10) to remove frost generated on a surface of the evaporator (see claim 1; abstract and paragraph 10); and a controller (control unit 12) configured to control the defroster to remove frost on an evaporator (control unit 12 operating or terminating heater 10 to defrost the evaporator, see paragraphs 14 and 16) based on a heat transfer capacity (see paragraphs 5-6 and 17).
However, Azuma does not explicitly teach a sensor in the bypass passage, wherein the sensor having an output value varying according to a flow rate of airflow and that the output value of the sensor is used for defrosting.
Kong teaches a refrigeration device (heat pump, see paragraph 3) comprising: a sensor (sensor unit with resistor, PCB and temperature sensors, see paragraph 14) including a heat generating element (resistor 5) disposed in the airflow passage (sensor 10 located within the airflow passage of the air conditioning device housing, see figs. 10-11) and a sensing element (temperature sensors 3, 4) to detect a temperature of the heat generating element (temperature sensors measure temperature of the resistor, see paragraphs 29 and 27); and a controller (control device) configured to determine a defrost operation of removing frost (see paragraph 26) based on a temperature reference value (temperature difference and reference value, see paragraphs 48-49 and 37, where the reference temperature value is the difference between the first and second temperature measurements, see paragraphs 48-49; temperature difference from 0-10 degrees between the temperature values measured by the first and second temperature sensors to determine defrosting operation time, see paragraphs 50 and 37). Kong also teaches that the temperature detection used for operating resistor is affected by the airflow through the sensor casing (see paragraph 21), hence the operation of the resistor is also affected by the change in flow rate of air through the sensor casing (see paragraphs 21 and 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified refrigerator of Azuma by providing a sensor including a resistor as a heat generating element and a temperature sensor as a sensing element to detect a temperature of the heat generating element as taught by Kong in order to detect attachment of frost on the surface of the evaporator of the refrigerator of Azuma. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Azuma by determining defrost operation based on a temperature reference value between two detected temperatures of the heat generating element, which are obtained when the heat generating element is turned on and turned off respectively, based on the teachings of Kong in order to accurately detect frost accumulation and establish most effective defrost operation initiation timing for an efficient and energy conservative defrosting (see paragraphs 1 and 11, Kong).
Azuma also does not explicitly teach that the sensor is disposed in the bypass passage.
However, Choi teaches a sensor unit (flow detection sensor) disposed in the bypass passage (flow rate detection sensor within the passage, see paragraph 42), where the bypass passage allows an airstream to bypass the evaporator (112 bypasses evaporator 10, see figs. 2-3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified position of the sensor in the refrigerator of Azuma as modified by placing the sensor in the evaporator bypass passage based on the teachings of Choi in order to detect start and end of defrosting operations more accurately (see page 2, paragraph 1, Choi).
In regards to claim 5, Azuma as modified teaches the limitations of claim 5 and further discloses a passage cover to cover the bypass passage so as to partition the bypass passage from the heat exchange space (evaporator 5 separated from duct 4 and positioned in duct 3, see below annotated fig. 4 and paragraph 11).
In regards to claim 14, Azuma as modified teaches the limitations of claim 14 and further disclose that at least a portion of the bypass passage and the passage cover is disposed to face the evaporator within a range of a left and right width of the evaporator (evaporator depth facing the bypass passage 4 and the passage cover, see below annotated fig. 4).

    PNG
    media_image1.png
    279
    196
    media_image1.png
    Greyscale

In regards to claim 15, Azuma as modified teaches the limitations of claim 15 and further disclose a blower fan is disposed at the cool air duct (7, 8), a cool air inflow hole into which the air is introduced is defined in the cool air duct (see below annotated fig. 4), and the bypass passage does not overlap with the cool air inflow hole in a vertical direction (see below annotated fig. 4).


    PNG
    media_image2.png
    280
    200
    media_image2.png
    Greyscale

In regards to claim 16, Azuma as modified teaches the limitations of claim 16 and further disclose an outlet of the bypass passage (outlet of passage 4, see below annotated fig. 4) is disposed in a region outside of a limit region having a diameter (limit region diameter shown by lines passing through the fans, see below annotated fig. 4) greater than a diameter of the blower fan with respect to a center of the blower fan (limit region bigger than blower fan, see below annotated fig. 4).

    PNG
    media_image3.png
    280
    200
    media_image3.png
    Greyscale

In regards to claim 17, Azuma as modified teaches the limitations of claim 17 and further disclose that the outlet of the bypass passage is disposed higher than an upper end of the evaporator (outlet higher than the upper end of the evaporator 5, see below annotated fig. 4).

    PNG
    media_image4.png
    280
    200
    media_image4.png
    Greyscale

In regards to claim 18, Azuma as modified teaches the limitations of claim 18 and further disclose that the limit region has a diameter set to 1.5 times or more than the diameter of the blower fan (see below annotated fig. 4).

    PNG
    media_image3.png
    280
    200
    media_image3.png
    Greyscale


Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (JP 08303932 A) in view of Kong and Choi as applied to claim 5 above and further in view of Zardo (US 9,557,091 B1).
In regards to claim 6, Azuma as modified teaches the limitations of claim 6 and further discloses that the cool air duct (3) comprises an elongated extension surface (see below annotated fig. 4) that is a surface in which the bypass passage is defined (4 behind 3, see below annotated fig. 4).

    PNG
    media_image5.png
    279
    196
    media_image5.png
    Greyscale

However, Azuma also does not explicitly teach a cover plate; and a barrier extending from the cover plate, the barrier protruding downward from the elongated extension surface.
Zardo teaches a cover plate (34) to cover the air passage (34 covering ducts, see figs. 3A, 5A); and a barrier (see below annotated fig. 5A) extending from the cover plate (see below annotated fig. 5A), the barrier protruding downward from the elongated extension surface in a state in which the cover plate covers the bypass passage (see below annotated fig. 5A, and figs. 3-3A).

    PNG
    media_image6.png
    705
    518
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    774
    518
    media_image7.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bypass passage and passage cover of the refrigerator of Azuma as modified by providing a cover plate and a barrier extending from the cover plate, the barrier protruding downward from the elongated extension surface in a state in which the cover plate covers the passage as taught by Zardo to cover the bypass passage of Azuma in order to allow the additional moisture present in the airflow to be captured in secure additional passage which can be accessed independently from the evaporator and/or rest of the refrigerator for cleaning and maintenance.
In regards to claim 7, Azuma as modified teaches the limitations of claim 7 and further discloses that the bypass passage extends along the elongated extension surface in a straight-line shape (duct 4 extending along the extension surface, see below annotated fig. 4).

    PNG
    media_image8.png
    723
    508
    media_image8.png
    Greyscale

In regards to claim 8, Azuma as modified teaches the limitations of claim 8 and Zardo further discloses that the barrier further comprises: a rear barrier continuously extending from the cover plate (see below annotated fig. 4), the rear barrier being disposed adjacent to the evaporator (see fig. 3A); a plurality of side barriers (right and left barriers, see figs. 3-5) extending from the rear barrier (see below annotated fig. 4), the plurality of side barriers being spaced apart from each other in a left and right direction (see below annotated fig. 4); and a front barrier connected to the plurality of side barriers (see below annotated fig. 4 and figs. 3A-5A), spaced apart from the rear barrier (see below annotated fig. 4), and disposed at an opposite side of the evaporator with respect to the rear barrier (front side is always opposite to the rear side, Also see below annotated fig. 4).

    PNG
    media_image9.png
    776
    530
    media_image9.png
    Greyscale

In regards to claim 9, Azuma as modified teaches the limitations of claim 9 and Zardo further discloses that the barrier has an opened bottom surface (opening 72 at the bottom end 58), and the front barrier, the plurality of side barriers, and the rear barrier define a guide passage (passages 54, 56 from opening 72 to opening 70, see col. 3, lines 53-67 and fig. 4) to guide the portion of the air to the bypass passage (this is an intended use limitation, see MPEP 21111; also see col. 4, lines 1-2, where passage 34 is used to supply air).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (JP 08303932 A) in view of Kong and Choi and Zardo as applied to claim 8 above and further in view of Sutton (US 3,355,904 A).
In regards to claim 10, Azuma as modified teaches the limitations of claim 10 and Azuma further discloses that the cool air duct further comprises an inclined surface (see below annotated fig. 4) extending to be inclined from an end of the elongated extension surface and to guide the air towards the evaporator (see fig. 4), and the passage (duct 3) for allowing the air flowing along the inclined surface to flow towards the evaporator (allowing air to flow through duct 3 over the inclined surface towards the evaporator, see below annotated fig. 4).

    PNG
    media_image10.png
    273
    215
    media_image10.png
    Greyscale

However, Azuma does not explicitly teach a slot provided at the rear barrier to define a passage for allowing air flow.
Zardo teaches a slot (opening 72 and slot 26, see  fig. 4) provided at the rear barrier to define a passage (passages 54, 56, see fig. 4) for allowing air flow (col. 4, lines 1-2). Also Sutton teaches a slot (slots 33, opening, see below annotated fig. 2) provided at the rear barrier to define a passage (passage through evaporator 21 and bypass 41, see below annotated fig. 2) for allowing air flow towards the evaporator (see airflow through 33 towards evaporator 21, see fig. 2).

    PNG
    media_image11.png
    366
    245
    media_image11.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bypass passage and passage cover of the refrigerator of Azuma as modified by providing a slot with a passage as taught by Sutton at the rear barrier for an airflow towards the evaporator of the refrigerator of Azuma as modified by Zardo in order to allow the slot to split the air into two portions if necessary, where one is supplied to the evaporator and the other is supplied to the bypass passage for effective, efficient and gradual displacement of moisture present within the airflow.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Kong and Choi as applied to claim 5 above and further in view of Zardo (US 9,557,091 B1) and Shavit (US 5,463,875 A).
In regards to claim 11, Azuma as modified teaches the limitations of claim 11 and Azuma further discloses that the cool air duct comprises a bottom wall and two sidewalls, which define the bypass passage (see below annotated fig. 4).

    PNG
    media_image12.png
    299
    207
    media_image12.png
    Greyscale

However, Azuma does not explicitly teach a cover plate spaced apart from the bottom wall, and the sensor is disposed to be spaced apart from the bottom wall and the cover plate in the bypass passage.
Zardo teaches a cover plate spaced apart from the bottom wall of the ducts (cover plate spaced apart from the ducts 50, 52, see below annotated fig. 5A).

    PNG
    media_image6.png
    705
    518
    media_image6.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bypass passage and passage cover of the refrigerator of Azuma as modified by providing a cover plate as taught by Zardo to cover the bypass passage of Azuma in order to allow the additional moisture present in the airflow to be captured in secure additional passage which can be accessed independently from the evaporator and/or rest of the refrigerator for cleaning and maintenance.
Azuma also does not explicitly teach that the sensor is disposed to be spaced apart from the bottom wall and the cover plate in the bypass passage.
However, Choi teaches that the sensor is disposed to be spaced apart from the bottom wall and within the bypass passage (see paragraph 42 and below annotated fig. 2, Choi).

    PNG
    media_image13.png
    641
    533
    media_image13.png
    Greyscale

Also Shavit teaches that the sensor (5) in the bypass passage (4, 7) is disposed to be spaced apart from the entry, exit and side walls of the bypass passage (see fig. 2, sensor 5 is located within the bypass passage, away from the entry, exit and side walls of the bypass passage).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bypass passage of the refrigerator of Azuma as modified by providing the sensor away from the entry, exit and side walls of the bypass passage as taught by Shavit and Choi to have the sensor spaced apart from the bottom wall of the cool air duct and the cover plate in the bypass passage (see fig. 2, Shavit, since the sensor 5 is located within the bypass passage, away from the entry, exit and side walls, the sensor would be spaced apart from the bottom wall and the cover plate in the bypass passage) in order to allow an accurate measurement of the air flow taken in a region where boundary conditions do not influence the air flow measurement.
In regards to claim 12, Azuma as modified teaches the limitations of claim 12 and Shavit further discloses that the sensor is disposed to be spaced apart from an inlet and an outlet of the bypass passage (5 away from inlet and outlet of passage 4, 7, see fig. 2), and the sensor is disposed at a point at which a distance between the bottom wall and the cover plate is bisected in the bypass passage (since placing an object between two objects bisects the distance between those two objects, placing a sensor between the bottom wall and the cover plate by positioning the sensor spaced apart from each of them, would bisect the distance between the cover plate and the bottom wall, see position of the sensor 5, fig. 2, Shavit and rejection of claim 11).
In regards to claim 13, Azuma as modified teaches the limitations of claim 13 and Shavit further disclose that the sensor is disposed closer to the outlet than the inlet of the bypass passage (sensor 5 closer to outlet 42 than inlet 41, see fig. 2).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Kong and Choi as applied to claim 1 above and further in view of Park (US 2016/0356538 A1).
In regards to claims 19 and 20, Azuma as modified teaches the limitations of claim 19 except a blocking rib to block an introduction of liquid into the air passage and disposed above the air passage in the cool air duct; wherein the blocking rib has a left-right minimum length greater than a left-right minimum width of the air passage, and the entire air passage in the left and right direction is disposed to overlap the blocking rib in the vertical direction.
However, Park teaches a blocking rib (76) to block an introduction of liquid into the air passage (see paragraph 67) and disposed above the air passage in the cool air duct (76 above the air flow passage 71a of duct 120, see fig. 8); wherein the blocking rib has a left-right minimum length greater than a left-right minimum width of the air passage (76 extends beyond the width of the opening 71a, see fig. 8), and the entire air passage in the left and right direction is disposed to overlap the blocking rib in the vertical direction (76 extends beyond the width of the opening 71a, see fig. 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bypass passage of the refrigerator of Azuma as modified by providing a blocking rib above the bypass passage in the cool air duct; wherein the blocking rib length overlaps and extends beyond the length of the bypass passage based on the teachings of Park in order to block defrosted water from entering the fan and fan housing to protect the fan against corrosion and electrical short in the circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763